United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Nashville, TN, Employer
)
___________________________________________ )
W.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-673
Issued: January 15, 2008

Oral Argument November 8, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decisions dated March 14 and November 1, 2006 and
January 8, 2007, denying his requests for reconsideration. Because more than one year has
elapsed between the most recent merit decision of the Office dated June 18, 2004 and the filing
of this appeal on January 16, 2007, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUES
The issues are: (1) whether the Office properly refused to reopen appellant’s claim for
further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a); and (2) whether the
Office properly refused to reopen appellant’s claim for reconsideration of the merits on the
grounds that his request for reconsideration was untimely filed and failed to demonstrate clear
evidence of error.

FACTUAL HISTORY
On January 29, 2002 appellant, then a 51-year-old associate supervisor, filed an
occupational disease claim for an emotional condition causally related to employment factors.
He first realized the disease was caused or aggravated by his employment on January 14, 2002.
Appellant stopped work on January 15, 2002. The employing establishment controverted the
claim.
Appellant submitted a January 13, 2002 statement describing the factors of his
employment that he believed contributed to his condition. He noted filing several Equal
Employment Opportunity (EEO) complaints against management, including one against Paul
Robbins, the manager of distribution operations, after he was passed over for at least 12 job
vacancies. Appellant alleged that his nonselection was due to personal reasons. He filed an EEO
complaint on March 29, 2001 against Carolos Tidwell, the acting manager of distribution
operations, for issuing “bad and incorrect” performance evaluations on March 28, 2001.
Appellant stated that Ruben Rodriguez, the plant manager, questioned him on April 5, 2001
about the movie, “Remember the Titans” and suggested that this was related to a “black and
white issue.” He alleged that this was “malice, intimidation, very unprofessional and nothing
more than harassment.” Appellant also alleged that this was an attempt by Mr. Rodriguez to
entice him into a racial discussion and unprofessional act, which would cause his dismissal. He
filed an EEO complaint on September 11, 2001 against Mr. Robbins for lecturing him about
being the worst supervisor in the plant. Appellant filed another EEO complaint against
Mr. Robbins on January 7, 2002 for issuance of a warning letter. He stated that he was informed
on January 7, 2002 that his work schedule was changed when he was transferred from a position
in manual cases to the “OCR” machines. Appellant asserted that he was denied the opportunity
to receive EEO complaint counseling. He also alleged that he was subjected to discrimination,
reprisals, harassment and stress.
On December 13, 2002 the Office denied appellant’s claim. It found that the
employment factors alleged were not compensable as they were not in the performance of duty.
It did not address the medical evidence.1
Appellant requested a hearing that was held on September 30, 2003. In a January 2, 2004
decision, the Office hearing representative affirmed the December 13, 2002 decision.
Appellant requested reconsideration and referenced case numbers for several EEO
complaints filed against the employing establishment. He also enclosed a copy of a May 3, 2004
order from the United States District Court for the Middle District of Tennessee, which was filed
by appellant against the employing establishment. The order indicated that the parties had filed
1

The Office found that appellant had listed seven noncompensable employment factors. These included not
being selected for at least 12 job vacancies; the March 29, 2001 EEO complaint filed against Mr. Tidwell; being
questioned by Mr. Rodriguez about “Remember the Titans” on April 5, 2001; the September 11, 2001 EEO
complaint filed against Mr. Robbins; the January 7, 2002 EEO complaint filed against Mr. Robbins; the change in
appellant’s work schedule on January 7, 2002; and the denial of EEO complaint counseling. The Office advised
appellant that the allegations of harassment and disparate treatment by management were not substantiated by the
evidence. The Office also noted that there were no findings of error or abuse related to his EEO complaints.

2

an Offer of Judgment and Notice of Acceptance and that he was vacating the prior order, which
was entered on April 27, 2004. Appellant also enclosed medical records. He also submitted a
copy of the April 21, 2004 offer of judgment, which was vacated in the May 3, 2004 order.2
In a June 18, 2004 decision, the Office denied modification of the January 2, 2004
decision. The Office noted that there was no finding of fault in the Offer of Judgment or order
and without such a finding, there was no evidence of error or abuse in the alleged administrative
matters.
On April 26, 2005 appellant requested reconsideration and again referenced his EEO
complaint claims filed against the employing establishment. He enclosed another copy of the
April 21, 2004 Offer of Judgment. Appellant also enclosed an April 12, 2005 letter from
Waite P. Stuhl, an attorney who represented appellant in federal court. Mr. Stuhl alleged that the
central focus of appellant’s federal court claim was harassment at the employing establishment.
Appellant also submitted a letter from S. Delk Kennedy, Jr., an assistant United States Attorney,
who enclosed a copy of a proposed settlement agreement and release and an agreed order of
dismissal related to the same federal court action, which were unsigned and undated. The
settlement agreement noted that there was no admittance of any error, fault or legal violation of
any nature, by the defendant.
By decision dated March 14, 2006, the Office denied appellant’s reconsideration request
without reviewing the merits of the claim.
On March 21, 2006 appellant requested reconsideration and alleged that he should be
afforded reconsideration as he believed that he had one year from the June 18, 2004 merit
decision to file a request for reconsideration and his request was made on April 26, 2005. He
stated that he was told that he did not need to submit the confidential sworn testimonies from the
EEO complaint proceedings and enclosed the transcript of testimony related to their depositions.
Appellant noted that he rejected the settlement agreement and release because “the agency erred
or acted abusively and I was subject to harassment and discrimination.” He alleged that he did
not agree to any part of the settlement agreement.
By decision dated November 1, 2006, the Office denied appellant’s March 21, 2006
request for reconsideration on the basis that it was untimely filed and failed to present clear
evidence of error.
On November 20, 2006 appellant requested reconsideration. He repeated his arguments.
Appellant alleged that his complete file showed that he had been subjected to racial
discrimination, harassment, retaliation and improper treatment by the employing establishment.
He alleged that he thought he had until June 18, 2005 to file his request for reconsideration and

2

The Offer of Judgment indicated that an offer of settlement was made to appellant that would be comprised of
compensatory damages in the amount of $52,500.00 and up to $20,000.00 dollars in attorney’s fees. The offer
indicated that it encompassed all outstanding claims including his claim of race discrimination, nonreceipt of a
promotion in January 2001 and claims upon which appellant alleged discrimination based on retaliation from
March 2001 through January 2002.

3

submit new evidence. Appellant also alleged that the Office refused to review testimony from
his EEO complaint claim.
By letter dated December 6, 2006, the Office informed the employing establishment that
appellant had filed a timely request for reconsideration. The employing establishment was
allotted 20 days to submit a response or comments. On December 20, 2006 the employing
establishment noted that appellant’s EEO complaints were finalized, with no finding of fault.
By decision dated January 8, 2007, the Office denied appellant’s November 20, 2006
request for reconsideration on the basis that it was untimely filed and failed to present clear
evidence of error.
LEGAL PRECEDENT -- ISSUE 1
Under section 8128(a) of the Federal Employees’ Compensation Act,3 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law;
“(ii) Advances a relevant legal argument not previously considered by the Office;
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS -- ISSUE 1
Appellant’s claim for an emotional condition was denied by the Office in merit decisions
dated December 13, 2002, January 2 and June 18, 2004. He disagreed with the denial of his
claim for an emotional condition and requested reconsideration on April 26, 2005.
Appellant referred to a list of several EEO complaints which had been filed against the
employing establishment and submitted a copy of the April 21, 2004 Offer of Judgment
pertaining to an EEO complaint claim. However, this reference to the EEO complaints was not
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

5

Id. at 10.608(b).

4

new as he had previously referred to the EEO complaints in his prior request for reconsideration.
The Offer of Judgment was not new as it was previously submitted and considered by the Office.
Evidence that repeats or duplicates evidence already in the case record has no evidentiary value
and does not constitute a basis for reopening a case.6
In the April 12, 2005 letter, Mr. Stuhl merely indicated that he had represented appellant
in his federal court action, the focus of which had been harassment at the employing
establishment. This is not relevant and pertinent new evidence. Counsel’s representation of
appellant is not relevant to the claim for an emotional condition. Simularly, Mr. Kennedy
enclosed a copy of a proposed settlement agreement and release an agreed order of dismissal
related to the same federal court action. This is not relevant and pertinent new evidence as it
does pertain to whether the alleged instances of harassment or discrimination were established as
factual. The evidence, while new, is not relevant as there were no findings of any kind.
Consequently, the evidence submitted by appellant on reconsideration was insufficient to
warrant reopening the claim for a merit review. Therefore, the Office properly denied his
request for reconsideration.
LEGAL PRECEDENT -- ISSUE 2
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Act. The Office will not review a decision
denying or terminating a benefit unless the application for review is filed within one year of the
date of that decision.7 When an application for review is untimely, the Office undertakes a
limited review to determine whether the application presents clear evidence that the Office’s
final merit decision was in error.8 Office regulation states that it will reopen a claimant’s case
for merit review, notwithstanding the one year filing limitation set forth in the Office’s
regulation, if the claimant’s request for reconsideration shows “clear evidence of error” on the
part of the Office.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence that does not raise a substantial
question concerning the correctness of the Office’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by the Office of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of the Office.10 To show clear
6

James W. Scott, 55 ECAB 606 (2004).

7

20 C.F.R. § 10.607; Alberta Dukes, 56 ECAB ___ (Docket No. 04-2028, issued January 11, 2005).

8

Thankamma Mathews, 44 ECAB 765 (1993); Jesus D. Sanchez, 41 ECAB 964 (1990).

9

20 C.F.R. § 10.607(b).

10

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

5

evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.11
ANALYSIS -- ISSUE 2
In its November 1, 2006 and January 8, 2007 decisions, the Office properly determined
that appellant failed to file a timely application for review. The Office issued its most recent
merit decision on June 18, 2004. Appellant’s March 21 and November 20, 2006 requests for
reconsideration were submitted more than one year after the June 18, 2004 merit decision and
were, therefore, untimely.
In accordance with internal guidelines and with the Board precedent, the Office properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening appellant’s case for merit review
under section 8128(a) of the Act, notwithstanding the untimeliness of his application. The Office
reviewed the evidence submitted by appellant in support of his application for review, but found
that it did not clearly show that the Office’s prior decision was in error.
The Board finds that the evidence submitted by appellant in support of his application for
review does not raise a substantial question as to the correctness of the Office’s decision and is
insufficient to demonstrate clear evidence of error. In its last merit decision dated June 18, 2004,
the Office found that appellant did not establish that he sustained an emotional condition in the
performance of duty.
By letters dated March 21 and November 20, 2006, appellant requested reconsideration.
He contended that he had one year from the June 18, 2004 merit decision to file a request for
reconsideration and his request was made on April 26, 2005. As noted under issue number one,
the Office denied further merit review on March 19, 2006. Thereafter, appellant’s March 21 and
November 20, 2006 requests for reconsideration were untimely as they were made more than one
year after the Office’s June 18, 2004 merit decision. Therefore, these subsequent requests were
untimely.
Appellant alleged that he was told that he did not need to submit the confidential sworn
testimonies of the parties from his EEO complaint proceedings and enclosed the transcript of
testimony related to their depositions. However, this contention does not establish his
allegations of harassment or discrimination as factual or established. As submitted, testimony
from proceedings related to his EEO complaint proceedings alone do not substantiate appellant’s
allegations. He has not shown that any findings were ever made in relation to his EEO

11

Id.

6

proceedings. Appellant’s argument does not raise a substantial question as to the correctness of
the Office’s decision denying his claim for an emotional condition.12
Appellant stated that he rejected the settlement agreement and release because “the
agency erred or acted abusively and I was subject to harassment and discrimination.” He also
repeated his belief that he was subjected to racial discrimination, harassment, retaliation and
improper treatment while at the employing establishment. However, appellant’s arguments are
not new and do not establish his allegations. He failed to submit evidence that raises a
substantial question as to the correctness of the Office’s June 18, 2004 decision.
Office procedures provide that the term “clear evidence of error” is intended to represent
a difficult standard. The claimant must present evidence which on its face shows that the Office
made an error (for example, proof of a miscalculation in a schedule award). Evidence such as a
detailed, well-rationalized report, which if submitted prior to the Office’s denial, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error
and would not require a review of a case.13
Consequently, appellant has not established clear evidence of error on the part of the
Office. The Board finds that the Office properly declined to reopen appellant’s claim for a merit
review.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim with respect to the April 26, 2005 reconsideration request. The
Office also properly determined that appellant’s March 21 and November 20, 2006 requests for
reconsideration were untimely filed and did not demonstrate clear evidence of error.

12

See Leon J. Modrowski, 55 ECAB 196 (2004) (submission of a settlement agreement found to be insufficient to
raise a substantial question as to the correctness of the Office’s denial of the claimant’s emotional condition claim).
13

Annie L. Billingsley, 50 ECAB 210 (1998).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 8, 2007, November 1 and March 14, 2006 are affirmed.
Issued: January 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

